Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/23/2021 has been entered. Claims 1-15 remain pending in the application. Claims 1 and 9 have been amended, no claims have been cancelled, and no claims have been added. Applicant’s amendments to the claims overcome the 35 U.S.C. 102 and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed 6/23/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below in order to correct a minor informality. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Natalie Kadievitch in a telephonic interview on 2/22/2022.
The application has been amended as follows:
1.	(Currently Amended) A wire electrical discharge machine for performing electrical discharge machining on a workpiece by generating electrical discharge at an electrode gap formed between the workpiece and a wire electrode, comprising:
	a pulse detection unit configured to detect per unit of time normal discharge pulses, abnormal discharge pulses, and non-discharge pulses of voltage repeatedly applied between the workpiece and the wire electrode wherein the normal and abnormal discharge pulses present voltage drops due to electrical discharge and the non-discharge pulses present no voltage drop due to electrical discharge;

	a machining condition changing unit configured to change a machining condition for the workpiece, based on the calculated degree of instability.
REASONS FOR ALLOWANCE
Claims 1-15 are being allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art of record does not disclose:
a pulse detection unit configured to detect per unit of time normal discharge pulses, abnormal discharge pulses and non-discharge pulses of voltage repeatedly applied between the workpiece and the wire electrode wherein the normal and abnormal discharge pulses present voltage drops due to electrical discharge and the non-discharge pulses present no voltage drop due to electrical discharge and an instability calculation unit configured to calculate a degree of instability indicating how unstable a discharge state is, by using a number of the normal discharge pulses, the abnormal discharge pulses, and the non-discharge pulses detected by the pulse detection unit, as recited in independent claim 1; and
a pulse detecting step of detecting pulses per unit of time normal discharge pulses, abnormal discharge pulses and non-discharge pulses of voltage repeatedly applied between the workpiece and the wire electrode, wherein the normal and abnormal discharge pulses present voltage drops due to electrical discharge and the non-discharge pulses present no voltage drop due to electrical discharge and an instability calculating step of calculating a degree of instability indicating how unstable a 
The closest prior art references of record are Kondo et al. (US3705286A), hereinafter Kondo, de Bruyn et al. (Has the <<Delay Time>> Influence on the EDM-Process?), hereinafter Bruyn, Suzuki (JP59042218A), and Caggiano et al. (Wire EDM Monitoring for Zero-Defect Manufacturing based on Advance Sensor Signal Processing), hereinafter Caggiano.
Kondo teaches (Fig. 1) a wire electrical discharge machine for performing electrical discharge machining on a workpiece by generating electrical discharge at an electrode gap formed between the workpiece and a wire electrode (Column 1, lines 3-7 “This invention relates to an improvement of an electrical discharge machining device, which causes electric discharge between an electrode and a workpiece for removing, shaping, grinding, and/or cutting of desired portions of the workpiece.”), comprising: 
a pulse detection unit (detector DT1) configured to detect pulses of voltage repeatedly applied between the workpiece and the wire electrode (column 3, lines 36-37 “The detector DT1 acts to detect the low voltage pulse for machining and for detecting the arcing condition”); 
an instability calculation unit (Fig. 3, logic circuit 6) configured to calculate a degree of instability indicating how unstable a discharge state is (arcing condition, column 1, lines 16-24 “If an excessively large electric current is forced through the electrode and the workpiece…the insulation across the machining gap between the electrode and the workpiece cannot fully be recovered after each machining discharge, so that the so-called arcing condition is established.”; Column 5, 21-24 “Accordingly, upon occurrence of a short-circuited conditions or the arcing conditions, either the duty factor or the short-circuit current is quickly reduced, for stabilizing the machining operation.”), by using a number of non-discharge pulses that present no voltage drop due to the electrical discharge among the pulses detected per unit time by the pulse detection unit (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”);  
a machining condition changing unit (Fig. 4, control circuit 5) configured to change a machining condition for the workpiece, based on the calculated degree of instability (column 3, lines 4-6 “a control circuit for regulating the machining device in response to the operative conditions thus detected” column 2, lines 12-19 “the operation of the device is controlled by using the relative frequency of such discerning signals for regulating the different control factors of the machining device; namely, the peak value of the machining current, the pause time for the machining current, the raising time for the electrode, the duty factor (τ/T), the pressure for injecting machining fluid, the short-circuit current, etc.”);
an electrical discharge machining method used in a wire electrical discharge machine for performing electrical discharge machining on a workpiece by generating electrical discharge at an electrode gap formed between the workpiece and a wire electrode (Column 1, lines 3-7 “This invention relates to an improvement of an electrical discharge machining device, which causes electric discharge between an electrode and a workpiece for removing, shaping, grinding, and/or cutting of desired portions of the workpiece.”), comprising: 
a pulse detecting step of detecting pulses of voltage repeatedly applied between the workpiece and the wire electrode (column 3, lines 36-37 “The detector DT1 acts to detect the low voltage pulse for machining and for detecting the arcing condition”); 
an instability calculating step of calculating a degree of instability indicating how unstable a discharge state is (arcing condition, column 1, lines 16-24 “If an excessively large electric current is forced through the electrode and the workpiece…the insulation across the machining gap between the electrode and the workpiece cannot fully be recovered after each machining discharge, so that the so-called arcing condition is established.”; Column 5, 21-24 “Accordingly, upon occurrence of a short-circuited conditions or the arcing conditions, either the duty factor or the short-circuit current is quickly reduced, for stabilizing the machining operation.”), by using a number of non-discharge pulses that present no voltage drop due to the electrical discharge, among the pulses detected per unit time (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”); and 
a machining condition changing step of changing a machining condition for the workpiece, based on the calculated degree of instability (column 2, lines 12-19 “the operation of the device is controlled by using the relative frequency of such discerning signals for regulating the different control factors of the machining device; namely, the peak value of the machining current, the pause time for the machining current, the raising time for the electrode, the duty factor (τ/T), the pressure for injecting machining fluid, the short-circuit current, etc.”).
Bruyn teaches (see modified Fig. 1) EDM-processing and defines the discharge delay time (ignition delay time td) as a time from start of application of the voltage (the ignition) until the occurrence of voltage drop due to the electrical discharge (Page 103, column 1 “The ingnition delay time is the time which passes between the application of the voltage between electrode and workpiece and the ignition (fig. 1).”), that in normal discharge pulses (“real pulse”) the discharge delay time (ignition delay time td) is equal to or longer than a predetermined time (“an adjustable value”; 2 µs) (Page 103, column 2 “when the ignition took place with a delay time greater than an adjustable value, the real pulse with current i2 starts…When - in case of a shorter delay time - the real pulse doesn't start”), and in abnormal discharge pulses (“unwanted pulses”) the discharge delay time (ignition delay time td)  is less than the predetermined time (2µs) (Page 103, column 1 “pulses with a very short ignition delay time (< 2µs)…Snoeys called the pulses with very low ignition delay time "unwanted pulses"“).

    PNG
    media_image1.png
    292
    560
    media_image1.png
    Greyscale

Figure 1: Modified Fig. 1 of de Bruyn et al. Defining Ignition Delay Time
Suzuki teaches a wire electric discharge machine, wherein the machining condition changing unit is configured to reduce the feed rate of the wire electrode if the degree of instability becomes equal to or greater than a predetermined threshold (Abstract “When the relative frequency of the abnormal concentrated electric discharge is…larger than the set value n2, the speed of the feeding is decreased.”).
Caggiano teaches calculating the average of all measured pulse discharge delay time values as well as the measured pulse duration times (Page 5, column 1 “the average ignition delay time is calculated as the average of all the ignition delay time values.”; Page 5, column 2 “The average discharge current pulse duration is the average of the duration of all the current pulses which are not recognized as short circuits”), illustrating that it is known in the art how to measure and sum together the discharge delay times and pulse duration times of multiple WEDM voltage pulses. Caggiano further teaches that “in the literature, some methods to use the ignition delay time as a process sensing 
Kondo, Bruyn, Suzuki, and Caggiano, however, fail to teach discharge pulses and non-discharge pulses of voltage repeatedly applied between the workpiece and the wire electrode wherein the normal and abnormal discharge pulses present voltage drops due to electrical discharge and the non-discharge pulses present no voltage drop due to electrical discharge and an instability calculation unit configured to calculate a degree of instability indicating how unstable a discharge state is, by using a number of the normal discharge pulses, the abnormal discharge pulses, and the non-discharge pulses detected by the pulse detection unit, a pulse detecting step of detecting pulses per unit of time normal discharge pulses, abnormal discharge pulses and non-discharge pulses of voltage repeatedly applied between the workpiece and the wire electrode, wherein the normal and abnormal discharge pulses present voltage drops due to electrical discharge and the non-discharge pulses present no voltage drop due to electrical discharge and an instability calculating step of calculating a degree of instability indicating how unstable a discharge state is, by using a number of the normal discharge pulses, the abnormal discharge pulses and the non-discharge pulses, as recited in independent claims 1 and 9.
Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kondo, Bruyn, Suzuki, Caggiano, or any combination thereof to teach the above mentioned limitations as recited in claims 1 and 9. Such an adaptation is not discussed within the prior art and would fundamentally change and/or inhibit the desired functions and structures of the respective inventions as described by the aforementioned references.
Although Kondo, Bruyn, Suzuki, Caggiano, and various combinations thereof do teach towards various elements of the dependent claims 2-8 and 10-15, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763